Name: Regulation (EEC) No 2760/75 of the Council of 29 October 1975 determining the Community scale for grading pig carcases
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/10 Official Journal of the European Communities 1.11.75 REGULATION (EEC) No 2760/75 OF THE COUNCIL of 29 October 1975 detemining the Community scale for grading pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to Council Regulation (EEC) No 2759/75 ( 1 ) of 29 October 1975 on the common organization of the market in pigmeat, and in particular Articles 2 and 4 (5 ) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament ( 2 ) ; Whereas , before 1 August of each year, a basic price must be fixed for pig carcases of a standard quality defined by reference to a Community scale for grading pig carcases ; Whereas it is , therefore, necessary to establish rules ensuring uniform grading of pig carcases ; Whereas this grading must be made on the basis of the weight of the carcase, the thickness of the back fat and the subjective assessment of muscular development in the principal parts of the carcase (ham, loin, shoulder, belly ) or on the basis of an objective method for 1 fixing the lean meat content ; Whereas use of the abovementioned methods enables the following five commercial grades to be determined : E (extra), I (very good proportion of meat), II (good proportion of meat), III (average proportion of meat), IV (heavy or fatty pig carcases); Whereas because the weight distribution of pig carcases differs between Member States, Member States should be given the possibility of not taking account of weight grades lower than 60 kg and of limiting in grades E, I , II and III the number of weight grades by putting into a single grade pig carcases of 80 kg or more of grade E and pig carcases of 90 kg or more of Grades I , II and III ; Whereas to make possible quotations for pig carcases on a common basis and to make these quotations comparable to the basic prices for the standard quality, the Community scale should be used for determining quotations for pig carcases and in particular for determining the average price for pig carcases referred to in Article 4 of Regulation (EEC) No 2759/75 . HAS ADOPTED THIS REGULATION: Article 1 1 . The Community scale for grading f&gt;ig carcases shall be as shown in Annex I and the bases for the grading of these carcases as in Annex II. 2. Notwithstanding paragraph 1 , Member States which so request may, in view of the characteristics of their pigmeat production, be authorized in accordance with the procedure provided for in Article 24 of Regulation (EEC) No 2759/75 : ( a) to disregard weight categories of up to 60 kg; (b) to replace :  the weight categories for pig carcases of 90 kg and more in commercial grades I, II and III by a single weight category to include pig . carcases of which the thickness of the back fat does not exceed : in grade I : 35 mm, in grade II : 40 mm, in grade III : 45 mm,  the weight categories for pig carcases of 80 kg and more in commercial grade E (extra) by a single weight category to include pig carcases of which the thickness of the back fat does not exceed 25 mm. 3 . Member States shall apply one pf the two methods of grading pig carcases described in Annex II (B). Article 2 Subject to any exception which may be decided upon by the Council, acting by a qualified majority on a (*) See page 1 of this Official Journal . (2 ) OJ No C 128, 9 . 6. 1975, p. 39. 1 . 11.75 Official Journal of the European Communities No L 282/11 proposal from the Commission, and made necessary by the temporary lack of representative quotations for pig carcases in a Member State, the latest date for determining quotations for pig carcases according to the Community scale shall be 1 November 1971 . Article 4 1 . Council Regulation (EEC) No 2108/70 (*) of 20 October 1970 determining the Community scale for grading pig carcases , as last amended by Regulation (EEC) No 2507/74 ( 2), is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . Article 5 This Regulation shall enter into force on 1 November 1975 . Article 3 Detailed rules for the application of this Regulation, and in particular measures ensuring its uniform application, shall be adopted in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (*) OJ No L 234, 25 . 10. 1970, p. 1 . (2 ) OJ No L 271 , 5 . 10 . 1974, p. 1 . / No L 282/12 Official Journal of the European Communities 1 . 11.75 ANNEX 1 Community scale for grading pig carcases Commercial grade Subgrade Carcase weight in kg Thickness of back fat in mm Description Lean meat content (% ) E EAA 35 or more but less than 50 Up to 12 inclusive Showing 55 or more Extra 50 or more but less than 60 Up to 15 inclusive exceptionalmuscular development in all \ 60 or more but less than 70 Up to 15 inclusive 70 or more but less than 80 Up to 20 inclusive l 80 or more but less than 90 Up to 25 inclusive principal \ 90 or more but less than 100 Up to 30 inclusive parts of the \ 100 or more but less than 120 Up to 35 inclusive carcase \ 120 or more but less than 140 Up to 45 inclusive \\ 140 or more but less than 160 Up to 50 inclusive\ 160 and over Up to 55 inclusive I IA 35 or more but less than 50 Up to 15 inclusive Showing 50 or more Very good ll 50 or more but less than 60 Up to 18 inclusive very goodmuscular development in all proportion of meat 60 or more but less than 70 70 or more but less than 80 Up to 20 inclusive Up to 25 inclusive II 80 or more but less than 90 Up to 30 inclusive principal li 90 or more but less than 100 Up to 35 inclusive parts of the II 100 or more but less than 120 Up to 40 inclusive carcase \ 120 or more but less than 140 Up to 50 inclusive \ I 140 or more but less than 160 Up to 55 inclusive li 160 and over Up to 60 inclusive II A 45 or moreII Good proportion of meat 35 or more but less than 50 Up to 19 inclusive 50 or more but less than 60 Up to 22 inclusive 60 or more but less than 70 Up to 25 inclusive 70 or more but less than 80 Up to 30 inclusive 80 or more but less than 90 Up to 35 inclusive 90 or more but less than 100 Up to 40 inclusive 100 or more but less than 120 Up to 45 inclusive 120 or more but less than 140 Up to 55 inclusive 140 or more but less than 160 Up to 65 inclusive 160 and over Up to 70 inclusive Showing good muscular development in all principal parts of the carcase or IB Weight of carcase and thickness of back fat as for I but defective in one principal part of the carcase III A 40 or moreIII Average proportion of meat 35 or more but less than 50 50 or more but less than 60 60 or more but less than 70 70 or more but less than 80 80 or more but less than 90 90 or more but less than 100 100 or more but less than 120 120 or more but less than 140 140 or more but less than 160 160 and over 24 inclusive 27 inclusive 30 inclusive 35 inclusive 40 inclusive 45 inclusive 50 inclusive 60 inclusive 70 inclusive 75 inclusive Up to Up to Up to Up to Up to Up to Up to Up to Up to Up to Showing average muscular development in all principal parts of the carcase or 1 . 11.75 Official Journal of the European Communities No L 282/13 Commercial grade Subgrade Carcase weight in kg Thickness of back fat in mm Description Lean meat content (% ) II B Weight of carcase and thickness of back fat as for II . . but defective in one principal part of the carcase or I C Weight of carcase and thickness of back fat as for I . . but defective in two principal parts of the carcase IV All carcases not falling within the above grades I s 1 Sow carcases with a very good proportion of meatI 2 Other sow carcases I V Boar carcases I No L 282/14 Official Journal of the European Communities 1.11.75 ANNEX II Bases for grading pig carcases A. Definitions 1 . 'Carcases' Carcases, bled and drawn, whole or divided down the middle, without tongue, bristles , hooves and genital organs. 2. 'Sow carcases' Carcases of all weights of female domestic swine having farrowed at least once . 3 . 'Boar carcases' Carcases of all weights of male domestic swine having been used for breeding. 4. 'Weight' Weight of carcase cold . 5 . 'Lean meat content' The relationship between the weight of muscles obtained by total dissection of the carcase and the weight of this carcase. B. Pig carcases are graded : 1 . either by combining:  assessment of fatness arrived at by measuring the thickness of back fat in accordance with C 1 of this Annex in relation to the weight of the carcase, and  subjective assessment of the muscular development in the principal parts of the carcase, i.e. ham, loin, shoulder and belly ; 2. or by estimating the lean meat content by measuring the thickness of the back fat off the midline in accordance with C 2 of this Annex and/or by means of other objective measurements . C. Thickness of back fat is measured: 1 . either on a split carcase, skin included, in the centre of the muscular mass at the level of the sacrum and at the level of the last rib , the greater thickness resulting from these two measurements being adopted ; 2 . or off the mid-line at the level of the last rib by a method which allows the back fat thickness to be determined in close correlation with that established by the method in 1 .